Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
As to Applicant’s Argument of Regarding Page 3 of the Office Action the Examiner to map the elements of claim 7 to the disclosure of ROZIERE (US 2016/0357338 A1) With respect to the " Regarding claim 7, it is proposed to provide a sensor electrode, which is formed in the region of the primary detection section, for increasing the electric region section, the particular embodiment being obtained through providing surface deformations in the form of tips and/or corners and/or roughness. With providing tips and/or corners and/or roughness, “, the Examiner respectfully disagrees.

    PNG
    media_image1.png
    706
    1819
    media_image1.png
    Greyscale

ROZIERE teaches wherein the sensor electrode (Fig. 5A-5d Item 12 discloses  electrodes 12 enable to detect the presence of the objects of interest 10 by capacitive coupling in a detection zone in para [00089]) is formed in the region of the primary detection section for increasing the electrical field in sections having surface deformations facing the detection region in the form of tips and/or corners and/or roughness (Fig. 5C Item 52 discloses  electrodes 12 comprise a conductive surface 51, with openings the conductive surface showing 4 corners and tips .in para [00160]).

Drawings
3	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “’11a” is  reference character not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image2.png
    949
    850
    media_image2.png
    Greyscale

5  Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONTANET (US 2015/0054617 A1) in view of ROZIERE (US 2016/0357338 A1).

    PNG
    media_image3.png
    460
    854
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    426
    1098
    media_image4.png
    Greyscale


Regarding independent claim 7, FONTANET teaches the Sensor device for a motor vehicle (Fig. 1 Item 10  discloses a motor vehicle door handle 10 (vehicle not shown) in para [007]) for detecting an operation by a user, with at least one capacitive sensor having a sensor electrode (Fig. 1 Item 12  discloses a proximity electrode creates eddy currents (shown by the arrow CF) in the electrode 12 in para [0010]), 
wherein the sensor electrode is coupled to a control and evaluation circuit (Fig. 1 Item 13  discloses a control means 13 measure the capacitance at the terminals of the electrode 12 so as to detect the presence of a user and are formed for example by a printed circuit board comprising a microcontroller (not shown)in para [007]),
wherein the sensor electrode has at least one primary detection section which extends along a detection region into which a body part of a user is moved for operation purposes (Fig. 1 Item s1  discloses an electrode 12 so as to detect the presence of a user and are formed for example by a printed circuit board comprising a microcontroller (not shown).in para [007]),
wherein the sensor electrode is accommodated in a housing which runs, in sections, between the sensor electrode and the detection region (Fig. 1 Item 12  discloses a proximity electrode inside door handle  10 creates eddy currents (shown by the arrow CF) in the electrode 12 in para [0010]),
FONTANET fails to teach wherein a primary detection area is determined by a projection of the primary detection section in the direction of the detection region,
wherein the sensor electrode is formed in the region of the primary detection section for increasing the electrical field in sections having surface deformations facing the detection region in the form of tips and/or corners and/or roughness.
ROZIERE teaches wherein a primary detection area is determined by a projection of the primary detection section in the direction of the detection region (Fig. 5A-5d Item 12 discloses  electrodes 12 comprise a conductive surface 51, with openings (i.e., areas without conducting material) 52 arranged within this conductive surface 51.in para [00160]) 
wherein the sensor electrode (Fig. 5A-5d Item 12 discloses  electrodes 12 enable to detect the presence of the objects of interest 10 by capacitive coupling in a detection zone in para [00089]) is formed in the region of the primary detection section for increasing the electrical field in sections having surface deformations facing the detection region in the form of tips and/or corners and/or roughness (Fig. 5A-5d Item 52 discloses  electrodes 12 comprise a conductive surface 51, with openings (i.e., areas without conducting material) 52 arranged within this conductive surface 51.in para [00160]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a device for detecting the presence of a user, and to a vehicle door in FONTANET to include examples of different types of capacitive electrodes as taught by ROZIERE in order to improve the sensitivity or accuracy of the electrode in para [0138]).

Regarding dependent claim 8, FONTANET teaches the Sensor device according to claim 7, 
FONTANET fails to teach wherein the sensor electrode is made of a metallic flat material in the primary detection section, which has been roughened mechanically and/or thermally and/or by material application at least in regions to form tips and/or corners.
ROZIERE teaches wherein the sensor electrode is made of a metallic flat material in the primary detection section, which has been roughened mechanically and/or thermally and/or by material application at least in regions to form tips and/or corners. (Fig. 5A-5d Item 12 discloses  electrodes 12 comprise  a surface with uneven holes 52 are considered roughened corners in para [00160]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a device for detecting the presence of a user, and to a vehicle door in FONTANET to include examples of different types of capacitive electrodes as taught by ROZIERE in order to improve the sensitivity or accuracy of the electrode in para [0138]).
Regarding dependent claim 10, FONTANET teaches the Sensor device according to claim 7, 
FONTANET fails to teach wherein the primary detection section has a roughness in the region of the tips and/or corners, having a mean roughness value Ra>0.5 μm and/or an average roughness depth Rz>5 μm according to DIN ISO 4287.
ROZIERE teaches wherein the primary detection section has a roughness in the region of the tips and/or corners, having a mean roughness value Ra>0.5 μm and/or an average roughness depth Rz>5 μm according to DIN ISO 4287.. (Fig. 5A-5d Item 12 discloses  electrodes 12 comprise  a surface with uneven holes 52 are considered roughened corners in para [00160]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a device for detecting the presence of a user, and to a vehicle door in FONTANET to include examples of different types of capacitive electrodes as taught by ROZIERE in order to improve the sensitivity or accuracy of the electrode in para [0138]).

Regarding dependent claim 11, FONTANET teaches the Sensor device according to claim 7, 
FONTANET fails to teach wherein the primary detection section has a roughness in the region of the tips and/or corners, having a mean roughness value Ra>1 μm and/or an average roughness depth Rz>10 μm according to DIN ISO 4287.
ROZIERE teaches wherein the primary detection section has a roughness in the region of the tips and/or corners, having a mean roughness value Ra>1 μm and/or an average roughness depth Rz>10 μm according to DIN ISO 4287. (Fig. 5A-5d Item 12 discloses  electrodes 12 comprise  a surface with uneven holes 52 are considered roughened corners in para [00160]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a device for detecting the presence of a user, and to a vehicle door in FONTANET to include examples of different types of capacitive electrodes as taught by ROZIERE in order to improve the sensitivity or accuracy of the electrode in para [0138]).


    PNG
    media_image5.png
    1010
    793
    media_image5.png
    Greyscale


6  Claims  9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONTANET (US 2015/0054617 A1) in view of ROZIERE (US 2016/0357338 A1) in further view of USUI (US 2017/0030119 A1).

Regarding dependent claim 9, FONTANET teaches the Sensor device according to claim 1, 
FONTANET in view of ROZIERE fails to teach wherein a radius of curvature of the electrode material in the region of the tips and/or corners is less than 0.5 mm.
USUI teaches wherein a radius of curvature of the electrode material in the region of the tips and/or corners is less than 0.5 mm. (Fig. 3-4B Item 132 discloses  the contact sensing electrode 132 (e.g., approximately with a curvature radius is R  less than 2 mm).in para [00084 & 0090]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a device for detecting the presence of a user, and to a vehicle door in FONTANET to include examples of different types of capacitive electrodes as taught by USUI in order to improve the sensitivity or accuracy of the electrode in para [0138]).

Regarding dependent claim 14, FONTANET teaches the Sensor device according to claim 9, 
FONTANET in view of ROZIERE fails to teach wherein the radius of curvature is less than 0.1 mm.
USUI teaches wherein the radius of curvature is less than 0.1 mm. (Fig. 3-4B Item 132 discloses  the contact sensing electrode 132 (e.g., approximately with a curvature radius is R  less than 2 mm).in para [00084 & 0090]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a device for detecting the presence of a user, and to a vehicle door in FONTANET to include examples of different types of capacitive electrodes as taught by USUI in order to improve the sensitivity or accuracy of the electrode in para [0138]).

Regarding dependent claim 15, FONTANET teaches the Sensor device according to claim 9, 
FONTANET in view of ROZIERE fails to teach, wherein the radius of curvature is less than 50 μm.
USUI teaches , wherein the radius of curvature is less than 50 μm. (Fig. 3-4B Item 132 discloses  the contact sensing electrode 132 (e.g., approximately with a curvature radius is R  less than 2 mm).in para [00084 & 0090]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a device for detecting the presence of a user, and to a vehicle door in FONTANET to include examples of different types of capacitive electrodes as taught by USUI in order to improve the sensitivity or accuracy of the electrode in para [0138]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868